DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Page 1, lines 15-16, “with a commercial power systems increase” should be “with commercial power systems increase”.  Page 7, lines 3-4, “which should stably supply power” should be “which should be stably supplied with power”.  
Appropriate correction is required.
Drawings
The drawings were received on January 26, 2021.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 22, “convertor” should be “converter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese patent publication of Uda et al. (JP 2019-047656) in view of the Japanese patent publication of Tagome (JP 2017-070130).  English translations have been provided.
As to claim 1, Uda discloses a power supply system comprising:  a distributed 
power supply (2) connected to a power line for supplying power to an important load (30) from a commercial power system (10) (see paragraph [0019], line 223; paragraph [0020], line 240; and Figure 1); an opening/closing switch (3) provided on a commercial power system side of the distributed power supply (2) on the power line (see paragraph 
	Tagome discloses a bi-directional power converter (12a) in an energy storage device (10d), which is controlled to perform an operation to simulate an inertial force of 
	As to claim 2, the distributed power supply (2) of Uda has a solar power generation device comprising a solar power generation panel (21a) and a power converter (22) (see paragraph [0022], lines 252-254 and Figure 1).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 5 contain allowable subject matter because none of the prior art of 
record discloses or suggests the converter control part performing current control on the bi-directional power converter when the commercial power system is normal, and performing voltage control on the bi-directional power converter when the commercial power system is abnormal, in combination with the remaining claimed features.
	Claims 4 and 6 contain allowable subject matter because none of the prior art of record discloses or suggests the converter control part constantly performing voltage .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836